Title: From Thomas Jefferson to Jeremiah Van Rensselaer, 10 July 1791
From: Jefferson, Thomas
To: Rensselaer, Jeremiah van



Sir
Philadelphia July 10. 1791.

Inclosed is a statement of a claim to some lands in the Oneida country given by the Indians to one Le Tonnelier, and by him sold to a Mr. Osmont. This latter gentleman is arrived from France and has fixed himself here. Being a stranger, without the means of informing himself what chance there is, and what should be his proceedings to recover the lands, and having been very particularly recommended to me from France, I am anxious to aid his enquiries. The circumstance of Le Tonnelier’s having married in Albany, and the relations between that place and the Oneida country have induced me to suppose it a good place to make the necessary enquiries. Not having the advantage of any particular acquaintance at Albany, I have presumed on behalf of Mr. Osmont to address myself to you, relying for my excuse on the motives which lead to this liberty, and on your own goodness which will find in an injured and friendless stranger a proper object for it’s exercise. If therefore you can either at Albany, or by the means of any acquaintance you may have within reach of the lands, obtain information of the reality of Le Tonnelier’s rights and the means of availing Osmont of them, the communication of it will be esteemed a very singular favor by Sir your most obedt. & most humble servt.,

Th: Jefferson

